tw

Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 1 of 6

FILED

JAN 30 2019
/ DOUGLAS E. WEDGE .
B2100A (Form 2100A) (12/15) (GuERK.US, BANKRUPTCY COURT
eco
7 E.
United States Bankruptcy Cour
Western District Of Oklahoma
Inre John D. Brooker and Darlene J. Brooker | Case No. 15-10029

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 

 

US BANK TRUST NATIONAL ASSOCIATION AS U.S. Bank National Association, not in its
TRUSTEE OF CABANA SERIES Ill TRUST individual capacity but solely as trustee of NRZ
Pass-Through Trust IX
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 5
should be sent: Amount of Claim: $97259.56
c/o BSI Financial Services Date Claim Filed:

1425 Greenway Drive, Ste 400
Irving, TX 75038

Phone: 972-347-4350 Phone: (800)365-7107
Last Four Digits of Acct #: 5109 Last Four Digits of Acct. #: 5109

 

 

Name and Address where transferee payments
should be sent (if different from above):
c/o BSI Financial Services

314 S. Franklin Street, 2nd Floor
Titusville, PA 16354

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

  
   

By: Date: 01/25/2019

 

Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 2 of 6

5

e
AG BSi Financial
Services

314 S Franklin St. / Second Floor 11-06-2018
PO Box 517
Titusville, PA 16354
800-327-7861
814-217-1366 Fax

Property Address: 1412 NW 141ST ST
EDMOND OK 73013

Sent via First Class Mail

JOHN D BROOKER
1412 NW 141ST STREET
EDMOND OK 73013

NOTICE OF SERVICING TRANSFER

The servicing of your mortgage loan is being transferred to BS! Financial Services, effective 10-31-2018. The transfer of servicing does not affect
any term or condition or the mortgage loan other than terms directly related to the servicing of the loan.

WHAT THIS MEANS FOR YOU

After this date, BSI Financial Services will be collecting your mortgage loan payments from you. As referenced above, your loan number may
have changed; however, nothing else about your mortgage loan will change.

SHELLPOINT MORTGAGE SERVICING, your prior servicer, was collecting your payments. SHELLPOINT MORTGAGE SERVICING will not accept any
payments received by you after the day preceding 10-31-2018, at which point BSI Financial Services, as your new servicer, will start accepting

payments received from you going forward.

Customers can send all payments due on or after 10-31-2018, to BSI Financial Services at this address:

Via First Class Mail Via Priority or Overnight Mail
BSI Financial Services BSI Financial Services

PO Box 679002 Lockbox Number 679002
Dallas, TX 75267-9002 1200 E. Campbell Rd. Ste. 108

Richardson, TX 75081

If you have any questions for either your prior servicer, SHELLPOINT MORTGAGE SERVICING, or your new servicer, BSI Financial Services, about
your mortgage loan or this transfer, please contact them using the information below:

Prior Servicer New Servicer

SHELLPOINT MORTGAGE SERVICING BSI Financial Services
Customer Care Customer Care

PO BOX 51850 314 S$ Franklin St, 2nd Floor
LIVONIA MI 48151 Titusville, PA 16354
800-365-7107 800-327-7861

Under Federal law, during the 60-day period beginning on the effective date of the transfer of the loan, a loan payment received by your old
servicer on or before its due date (including any grace period allowed under the mortgage loan instruments) may not be treated by the new
servicer as late, and a late fee may not be imposed on you.

This letter is being sent on behalf of BSI Financial Services by its servicing agent, BSI Financial Services.
BSI Financial Services is a licensed mortgage servicer and debt collector. BSI Financial Services BSI NMLS # 38078

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. ff either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 3 of 6

* Automatic Withdrawal Customers: If your payments are currently set for automatic withdrawal from your checking or savings account,
SHELLPOINT MORTGAGE SERVICING will discontinue the auto-withdrawal service on 10-30-2018.

Next Steps: Please be sure to send a check to BS! Financial Services for your next payment along with the enclosed temporary coupon. If you
would like to continue having your payments automatically withdrawn, BSI Financial Services would be happy to set you up on our Automatic
Withdrawal Program (ACH). Please complete the attached Automatic Clearing House (ACH) Application and return to BSI Financial Services via
fax or mail as outlined in the application. If you need assistance in completing the application, please contact our Customer Care department at
800-327-7861.

 
 
 

You will be receiving a monthly statement in the mail from BSI Financial Services. The following payment
mortgage payment: regular mail, expedited or overnight mail such as UPS or FedEx at the addresses provided above; complete the attached
Automatic Clearinghouse Application to participate in ACH weekly, bi-weekly, or monthly; schedule a one-time or recurring payment via
https://myloanweb.com/BSI; Pay by Phone by calling 800-327-7861; and, and Western Union using the city code “BSI” and the state “PA”.

We look forward to servicing your loan. Please contact us at 800-327-7861 with any questions or concerns.

Sincerely,

Customer Care Department
BSI Financial Services
NMLS # 38078; # 126672

* This is an attempt to collect a debt. Any information obtained will be used for that purpose.

important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the transfer of
servicing rights may not affect your insurance because we do not service mortgage life or disability premiums. However, if you wish to retain
optional insurance, we would suggest that you contact your current optional product service provider.

Qualified Written Request - Notice of Error or Information Request

Under the Real Estate Settlement Procedures Act, a qualified written request is a written correspondence (other than notice on your payment
coupon or other payment medium supplied by us) regarding the servicing of your loan which identifies your name, account number, and the
specific reasons for the request, such as an error on your loan account or a request for information. Any qualified written request you wish to
submit must be sent to:

BSI Financial Services
Attn: Qualified Written Requests
314 S Franklin St / Second Floor

PO Box 517
Titusville, PA 16354

This letter is being sent on behalf of BSI Financial Services by its servicing agent, BSi Financial Services.
BSI Financial Services is a licensed mortgage servicer and debt collector. BSI Financial Services BSI NMLS # 38078

If you have filed a bankruptcy petition and there is an “automatic stay" in effect in your bankruptcy case or yau have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personally. If either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Uniess the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 4 of 6

e
= BS! Financial
Services
314 S Franklin St. / Second Floor 11-06-2018
PO Box 517

Titusville, PA 16354
800-327-7861
814-217-1366 Fax

EDMOND OK 73013

JOHN D BROOKER
1412 NW 141ST STREET
EDMOND OK 73013

Dear Borrower:

Welcome to BSI Financial Services. The servicing of your loan with SHELLPOINT MORTGAGE SERVICING has been transferred to BS! Financial
Services, and BS! Financial Services is servicing the loan on behalf of the current creditor CHALET SERIES III TRUST, to whom the debt is owed.

As of the date of this letter, your total unpaid principal balance is $69,802.48 due to CHALET SERIES III TRUST, and your escrow account balance
is $1,325.38. Your next payment due is in the amount of $1,278.39. Your current interest rate is 6.05%.

The total debt inclusive of all past due interest and fees, if any, is $70,282.38. Because of interest, late charges, and other charges that may vary
from day-to-day, the amount due on the day you pay may be greater; therefore, if you pay the amount shown above, an adjustment may be
necessary after we receive your payoff funds. Please contact BSI Financial Services at 800-327-7861 within 48 hours of when you intend to
remit payoff funds to confirm the payoff amount. We will inform you of any adjustments prior to posting the payoff funds.

For further information, please write to us at the address listed above or call us toll-free at 800-327-7861. Monday - Friday 8:00 a.m. - 11:00
p.m. (ET) and Saturday 8:00 a.m. - 12:00 p.m. (ET).

Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of this debt, or any portion thereof,
this office will assume this debt is valid. If you notify this office in writing within thirty (30) days after receiving this notice that you dispute the
validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of the judgment and mail you a copy
of the judgment or verification. Upon your written request for the name and address of the original creditor within the thirty (30) day period
after receiving this notice, this office will provide you with the name and address of the original creditor, if different from the current creditor.
Your loan may be sold by the current creditor to another party at any time.

A consumer has the right to request in writing that a debt collector or collection agency cease further communication with the consumer. A
written request to cease communication will not prohibit the debt collector or collection agency from taking any other action authorized by law
to collect the debt. Please send the written request to:

BSI Financial Services

Attn: Customer Care

314 S Franklin St, Second Floor
PO Box 517
Titusville, PA 16354

BS} Financial Services may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your
account may be reflected in your credit report. You have the right to dispute the accuracy of the information reported by submitting a Qualified
Written Request. Submitting a Qualified Written Request does not relieve the customer of the responsibility of making their scheduled
payments.

This letter is being sent on behalf of BSi Financial Services by its servicing agent, BSI Financial Services.
BSI Financial Services is a licensed mortgage servicer and debt collector. BSI Financial Services BS! NMLS # 38078

If you have filed a bankruptcy petition and there is an “automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personaily. If either of these
circumstances apply, this notice is not and should not be construed ta be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 5 of 6

* Qualified Written Request - Notice of Error or Information Request: Under the Real Estate Settlement Procedures Act, a qualified written

request is a written correspondence (other than notice on your payment coupon or other payment medium supplied by us) regarding the
servicing of your loan which identifies your name, account number, and the specific reasons for the request, such as an error on your loan
account or a request for information. Any qualified written request you wish to submit must be sent to:

BSI Financial Services
Attn: Qualified Written Requests
314 S Franklin St / Second Fioor
PO Box 517
Titusville, PA 16354

If you have any questions or concerns, please contact our office toll-free at 800-327-7861.

Sincerely,
BSI Financial Services
NMLS # 38078; # 126672

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

Enclosures:

Temporary Coupon

Automatic Clearing House Application (“ACH”)
Servicemembers Civil Relief Act Notice

Fees and Costs

This letter is being sent on behaif of BSI Financial Services by its servicing agent, BSI Financial Services.
BS! Financial Services is a licensed mortgage servicer and debt collector. BSI Financial Services BSI NMLS # 38078

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal
liability for the obligation identified in this letter, we may not and do not intend to pursue collection of that obligation from you personaily. if either of these
circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally. Unless the Bankruptcy Court has ordered
otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case: 15-10029 Doc: 88 _ Filed: 01/30/19 Page: 6 of 6

B2100B (Form 2100B) (12/15)

United States Bankruptcy Court
Western District Of Oklahoma

Inre John D. Brooker and Darlene J. Brooker | Case No. 15-10029

 

NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

Claim No. 5 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim

Other than for Security in the clerk’s office of this court on (date).

Name of Alleged Transferor Name of Transferee

U.S. Bank National Association, not in its US BANK TRUST NATIONAL ASSOCIATION AS
individual capacity but solely as trustee of TRUSTEE OF CABANA SERIES tl TRUST
NRZ Pass-Through Trust IX

Address of Alleged Transferor: Address of Transferee:

clo Shellpoint Mortgage Servicing c/o BSI Financial Services

PO Box 10826 1425 Greenway Drive, Ste 400
Greenville SC 29603-0826 Irving, TX 75038

 

~~DEADLINE TO OBJECT TO TRANSFER~~
The alleged transferor of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.

Date:

 

CLERK OF THE COURT
